Title: Abigail Adams to John Quincy Adams, 8 October 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy october 8th 1795
          
          I hear of a vessel going to Amsterdam, and tho I presume you are not in Holland, I shall write a few lines just to let you know that we are all well, and that your Letters by capt Trevett, who saild from Roterdam arrived safe and the Books, but the Bracelets you mention intending to send by it, I have not any tydings of. it would have been fortunate if you had given them to the Captain, as well as the Books. I regreet that my other matters were not put on Board. it is of very little concequence what port a vessel is Bound to, provided it is in the state. I would add to my former commission, and request that 2 Doz table cloths may be sent in stead of one, only that they should be a size larger.
          Mr Dickinson and Family have arrived from London. I have not seen them yet, but I hear they bring allarming accounts of a scarcity of Bread in England
          Before this reaches you, you will hear no Doubt of the Party opposition to the Treaty, and of Sercet Service Money circulating in America. that there are hireling Writers and printers, orators and Declamers, I have not the least Doubt. Bache paper and the noted Chronical have become the infamous vehicles of the most insolent & perfidious Defamation, Rancorous Knaves & Desperate incendiarys Skulk behind the press, and stab the fairest and best characters in the United States. Witness the present Writers, under the signature of Bellisarius, Vallerius Hancock & Cato, the three first Written at Philadelphia, the last at Nyork—in which the President and mr Jay, are treated like the Vilest Tyrants and greatest Trators of the Age. I doubt not many of these papers will reach you, but I cannot have a Hand, in transmitting such base calumny. You know what an Engine the press has been in France, in sewing the seads of sedition and, aiding all their Sanguinary Machinations. God forbid that Americans should become imitators of their examples—
          every effort is made use of to Draw and to Drive the United states into a War, but if the Government of Great Britain is no seazd with the folly and Madness of individuals, the Party spirit will subside in America, when it is found that their toil is useless, and the great Bulk of America, the Yeomonary, and all the solid judicious Characters are against War, and willing to acquiese in the Treaty. I inclose

you part of a News paper in which you will see the late appointments, and a Letter which will cause you some speculation. all I can say is, our judgments must be suspended untill Congress come together—
          N York is in a Distresst state. the Yellow fever has made great Havock. the consternation and distress is little less than that which took place at Philadelphia Happily your sister and Family have been out of Town ever since I left her in july.
          My Love to Thomas. I wrote him two Letters under cover to you about a fortnight since I shall write again soon by a conveyance to England
          Yours most affectionatly
          
            Abigail Adams
          
          
            Louissa desires to be rememberd
          
        